UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS Central Cash Management Fund Annual Report to Shareholders March 31, 2011 Contents 3 Portfolio Management Review 6 Information About Your Fund's Expenses 8 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Tax Information 24 Summary of Management Fee Evaluation by Independent Fee Consultant 28 Summary of Administrative Fee Evaluation by Independent Fee Consultant 29 Board Members and Officers 34 Account Management Resources This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. Market Overview The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. In early 2010, the money market yield curve began to change configuration as short-term money market rates rose somewhat. The slight increase in rates came in response to several market dynamics, including Congress' raising of the nation's debt ceiling last year and political and budgetary concerns within peripheral countries in the Eurozone.1 In September, investors responded positively to US Federal Reserve Board (the Fed) Chairman Bernanke's statement that the Fed would take additional steps in the form of "quantitative easing" to prop up the US economy as needed. In late 2010 and through the first quarter of this year, the Treasury yield curve gradually steepened as longer-term rates rose in response to improved economic data and shorter maturities declined significantly based on a number of market influences.2 These included continuing strong demand and shrinking supply in the money market area; the removal (or unwind) of $200 billion in two-year Treasury bills from the market until Congress once again raises the debt ceiling; a new Federal Deposit Insurance Corporation (FDIC) fee assessment that has in effect removed some of the incentive for certain large banks to create supply in the money market area; and lastly, the fact that the federal funds rate remains "on hold," keeping short-term rates lower overall. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the period. (All performance is historical and does not guarantee future results. Yields fluctuate and are not guaranteed.) With short-maturity yields trending lower through most of the period, we pursued a "barbell" strategy for the fund: we continued to hold a large percentage of portfolio assets in overnight Treasury repurchase agreements for high-quality and liquidity purposes.3 At the same time, we purchased nine-month-to-one-year Treasury securities to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the period, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning Assuming that Congress can agree to raise the US debt ceiling in the near future, we believe that significant short-term Treasury supply should return to the market in the coming months and remove some downward pressure on money market rates that carry the shortest maturities. In general, however, we continue to foresee an artificially low interest rate environment because of declining money market supply, a large number of money market issues maturing with principal needing to be reinvested, and continued strong demand from investors seeking principal stability and safety. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Performance (as of March 31, 2011) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield March 31, 2011 .17* March 31, 2010 .16* Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. * The investment advisor has agreed to waive fees/reimburse expenses. Without such fee waivers/expense reimbursements, the 7-day yield would have been .07% as of March 31, 2011 and .07% as of March 31, 2010. 1The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 2The yield curveis a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 3Repurchase Agreement (Overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the period ended March 31, 2011 Actual Fund Return Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Central Cash Management Fund .03% For more information, please refer to the Fund's private offering memorandum. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 3/31/11 3/31/10 Government & Agency Obligations 55% 52% Repurchase Agreements 33% 39% Commercial Paper 12% 9% 100% 100% Weighted Average Maturity Central Cash Management Fund 55 days 58 days Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see page 9. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month beginning December 2010, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Investment Portfolio as of March 31, 2011 Principal Amount ($) Value ($) Commercial Paper 11.2% Issued at Discount** Straight-A Funding LLC: 144A, 0.23%, 4/6/2011 144A, 0.24%, 6/9/2011 144A, 0.25%, 5/2/2011 144A, 0.25%, 5/3/2011 144A, 0.25%, 5/9/2011 144A, 0.25%, 5/17/2011 Total Commercial Paper (Cost $172,460,521) Government & Agency Obligations 54.4% US Government Sponsored Agencies 46.0% Federal Farm Credit Bank: 0.11%*, 6/7/2011 0.166%**, 5/9/2011 0.169%**, 9/8/2011 0.17%*, 7/15/2011 0.209%**, 8/3/2011 0.241%*, 11/2/2011 0.259%**, 10/20/2011 Federal Home Loan Bank: 0.001%**, 4/1/2011 0.029%**, 4/21/2011 0.068%**, 4/8/2011 0.077%**, 4/15/2011 0.105%**, 4/1/2011 0.13%*, 5/26/2011 0.149%**, 8/12/2011 0.149%**, 8/17/2011 0.163%*, 7/15/2011 0.18%*, 5/25/2011 0.218%*, 9/26/2011 0.24%, 10/28/2011 0.25%, 6/29/2011 0.25%, 10/28/2011 0.26%, 11/23/2011 0.26%, 11/29/2011 0.268%**, 9/12/2011 0.3%, 12/27/2011 0.54%, 5/24/2011 0.56%, 5/27/2011 0.76%, 7/19/2011 Federal Home Loan Mortgage Corp.: 0.12%*, 11/9/2011 0.149%**, 7/27/2011 0.209%**, 12/6/2011 0.363%*, 4/1/2011 2.125%, 3/23/2012 Federal National Mortgage Association: 0.118%**, 6/15/2011 0.148%*, 7/27/2011 0.149%**, 8/22/2011 0.164%**, 9/14/2011 0.183%**, 6/16/2011 0.189%**, 1/3/2012 0.214%*, 9/19/2011 4.68%, 6/15/2011 5.0%, 10/15/2011 US Treasury Obligations 8.4% US Treasury Bill, 0.217%**, 10/20/2011 US Treasury Notes: 0.875%, 5/31/2011 1.0%, 9/30/2011 1.0%, 10/31/2011 1.125%, 6/30/2011 1.125%, 12/15/2011 1.75%, 11/15/2011 4.625%, 10/31/2011 4.625%, 2/29/2012 5.125%, 6/30/2011 Total Government & Agency Obligations (Cost $839,537,345) Repurchase Agreements 32.8% Merrill Lynch & Co., Inc., 0.18%, dated 3/31/2011, to be repurchased at $116,712,715 on 4/1/2011 (a) The Goldman Sachs & Co., 0.16%, dated 3/25/2011, to be repurchased at $102,020,987 on 4/1/2011 (b) The Goldman Sachs & Co., 0.16%, dated 3/31/2011, to be repurchased at $286,765,182 on 4/1/2011 (c) Total Repurchase Agreements (Cost $505,493,851) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,517,491,717)+ Other Assets and Liabilities, Net Net Assets +The cost for federal income tax purposes was $1,517,491,717. * These securities are shown at their current rate as of March 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $128,249,814 Federal National Mortgage Association, with various coupon rates from 4.0-6.0%, with various maturity dates of 10/25/2025-2/25/2041 with a value of $119,053,686. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 3.5-7.0 11/15/2017- 2/15/2040 Federal Home Loan Mortgage Corp. — Principal Only Zero Coupon 6/15/2023- 12/15/2040 Federal National Mortgage Association — Interest Only 4.0-6.5 8/25/2019- 1/25/2049 Federal National Mortgage Association — Principal Only Zero Coupon 4/25/2034- 1/25/2040 Total Collateral Value (c) Collateralized by $291,721,388 Federal National Mortgage Association, with various coupon rates from 3.5-4.0%, with various maturity dates of 1/25/2031-1/25/2040 with a value of $292,544,312. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (d) $
